DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 8/30/2022. 
The application contains 1-13 claims. Claims 10-13 are newly added claims. All claims have been examined 
Previous rejection has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman et al. (US10713574), in view of Cook et al. (US 20150039536)


In regards to claims 1 and 13, Kenji teaches a dialogue system that provides an answer in response to input by a user, comprising circuitry configured to: (see para 12-15, 25-26 database with question and answer pairs and keywords); extract one or a plurality of initial keys based on an input sequence input by the user (see para 12-15, 31 extracting keywords); refine a representative question sentence stored based on an initial key extracted (see para 12, 31; using the extracted keyword to search); 
Kenji doesn’t specifically teach store answer information where a representative question sentence, a group of keys including one or a plurality of keys constituting the representative question sentence, and an answer to the representative question sentence are associated with one another; extract one key from the answer information storage unit based on the one or plurality of initial keys.
LinLin teaches store answer information where a representative question sentence, a group of keys including one or a plurality of keys constituting the representative question sentence, and an answer to the representative question sentence are associated with one another; extract one key from the answer information storage unit based on the one or plurality of initial keys; (see para 41, 86 and 90-91; teaches storage with question answer pair and storage for question keywords and answer keywords and using the question keyword to acquire the answer keywords)
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of LinLin to modify the teachings of Kenji, since a person would have recognize the benefit for providing easier means to retrieve any associated keywords and answers to the input question.
Kenji doesn’t present the one key and the one or plurality of initial keys to the user, wherein the circuitry enables presenting, to a user, the one or plurality of initial keys as an acquired key used for acquiring the one key, and presents, to the user, a key question sentence prompting the user to clearly express an intention for the one key, refines the representative question sentence based on the user's intention expressed in response to the key question sentence, and presents, to the user, a representative question sentence refined and presents, to the user, a representative question sentence refined 
Baughman teaches present the one key and the one or plurality of initial keys to the user, wherein the circuitry enables presenting, to a user, the one or plurality of initial keys as an acquired key used for acquiring the one key, and presents, to the user, a key question sentence prompting the user to clearly express an intention for the one key, refines the representative question sentence based on the user's intention expressed in response to the key question sentence, and presents, to the user, a representative question sentence refined and presents, to the user, a representative question sentence refined (see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.
Kenji as modified by Baughman doesn’t teach presents, to the user, a key question sentence, in a case that a number of candidates of the representative question sentence is less than a predetermined value.
Cook teaches presents, to the user, a key question sentence, in a case that a number of candidates of the representative question sentence is less than a predetermined value (see para 64, 67-71: teaches providing thresholds that are used for selecting answers associated with a question. Providing means e.g. interface, with question to further clarify and provide answers when a threshold values is not available/met).  
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Cook to modify the teachings of Kenji, since a person would have recognize the benefit narrowing down and clarifying to provide possible answers to a user.

In regards to claim 2, Kenji teaches wherein when an affirmative intention indicating confirmation is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a first key in accordance with the affirmative intention, the first key being another key associated with the initial key and the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the first key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the first key (see para 15; teaches providing the user with the narrowing keywords and proving means for the user to confirm).

In regards to claim 3, Kenji doesn’t teach wherein when a negative intention indicating denial is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a second key in accordance with the negative intention, the second key being another key associated with the initial key and not associated with the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the second key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the second key.
Baughman teaches wherein when a negative intention indicating denial is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a second key in accordance with the negative intention, the second key being another key associated with the initial key and not associated with the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the second key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the second key (see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer and obtain more keywords in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

In regards to claim 4, Kenji doesn’t teaches wherein the circuitry further extracts another key associated with the one key and likely to be presented next based on the initial key, and the circuitry presents, to the user, the another key as a candidate key together with the one key and the one or plurality of initial keys.
Baughman teaches wherein the circuitry further extracts another key associated with the one key and likely to be presented next based on the initial key, and the circuitry presents, to the user, the another key as a candidate key together with the one key and the one or plurality of initial keys.
(see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer and obtain more keywords in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords and allow user to select or not to refine search, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

In regards to claim 5, Kenji teaches Wherein the circuitry extracts one or a plurality of representative question sentences associated with a key serving as the acquired key and the circuitry presents the one or plurality of representative question sentences as a candidate question sentence each time presenting the key question sentence : (see para 12-15, 25-26 database with question and answer pairs and keywords).

In regards to claim 6, Kenji teaches the circuitry configured to: replace the acquired key with a related key associated with the acquired key in the answer information storage unit in accordance with a user’s operation, wherein the circuitry refines the representative question sentence by using the edited related key : (see para 12-15, 25-26 refine the search with keywords).

In regards to claim 10, Kenji doesn’t specifically teach  wherein the intention is selectively represented as either affirmative or negative.
Cook teaches teach  wherein the intention is selectively represented as either affirmative or negative (see FIG. 4C, para 13, 64, 67-71, 80, 82 : teaches providing question and clarification question to answer with responses Yes or No).  
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Cook to modify the teachings of Kenji, since a person would have recognize the benefit for providing means to provide response which are simple and help answer or clarify the intentions of the user.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman, in view of Cook et al., and further in view of Muller (US 20170249395).

In regards to claim 8, wherein the circuitry is further configured to: perform undo processing that returns to a key question sentence presented before the key question sentence in accordance with a user’s operation, wherein when the undo processing is selected when a key question sentence containing another key is presented to the user after clearly expressing an intention in response to a key question sentence containing the one key, the circuitry presents a key question sentence containing the one key again.
Muller teaches wherein the circuitry is further configured to: perform undo processing that returns to a key question sentence presented before the key question sentence in accordance with a user’s operation, wherein when the undo processing is selected when a key question sentence containing another key is presented to the user after clearly expressing an intention in response to a key question sentence containing the one key, the circuitry presents a key question sentence containing the one key again (see para 39, 64; interface or icon allowing the user to go back to a previous search).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Muller to modify the teachings of Kenji as modified by LinLin, since a person would have recognize that it would yield predictable results as the process for returning to a previous search results is well known and it allows the user to correct a search.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman, in view of Cook et al., and further in view of Rajkumar (US 20140324809).

In regards to claim 9, Kenji doesn’t specifically teach  perform clear processing that clears all of key question sentences in accordance with user’s operation, wherein when the clear processing is selected, the circuitry performs processing of waiting for receipt of an input sequence for an initial key.
Rajkumar teaches perform clear processing that clears all of key question sentences in accordance with user’s operation, wherein when the clear processing is selected, the circuitry performs processing of waiting for receipt of an input sequence for an initial key (see para 62; clear search and await user input).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Rajkumar to modify the teachings of Kenji as modified by LinLin, since a person would have recognize that it would yield predictable results as the process for generating a search is well known and it allows the user to restart a new search.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji, LinLin, Baughman and Cook as provided on claim 1 above and further in view of Loiterman et al (US 20050149363)

In regards to claim 11, Kenji doesn’t specifically teach wherein the circuitry presenting an icon indicating an affirmative intention for the one key, a negative intention for the one key, 
Cook teaches wherein the circuitry presenting an icon indicating an affirmative intention for the one key, a negative intention for the one key, (see FIG. 4C, para 13, 64, 67-71, 80, 82 : teaches providing question and clarification question to answer with responses Yes or No).  
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Cook to modify the teachings of Kenji, since a person would have recognize the benefit for providing means to provide response which are simple and help answer or clarify the intentions of the user.
Kenji as modified by Cook does not specifically teach an intention to skip to the next key question statement without indicating an intention for the key question sentence, and an intention to perform an undo process for returning to a previous question sentence presented before the key question sentence, wherein the icon is selectively presented to the user.
Loiterman teaches an intention to skip to the next key question statement without indicating an intention for the key question sentence, and an intention to perform an undo process for returning to a previous question sentence presented before the key question sentence, wherein the icon is selectively presented to the user (see para 99; teaches providing a predefined set of possible responses to question provided to a user, it provides means to skip a question and cancel button to return to a previous question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Loiterman to modify the teachings of Kenji, since a person would have recognize the benefit for providing means to provide quick and easy response which help answer or clarify the intentions of the user.


Response to Arguments
Applicant’s arguments with regards to the independent claims have been considered but are moot in view of new grounds of Rejection. The amendment to the independent claims warranted a new ground of rejection as it changes the scope of the claim by further limiting the requirements to present to the user a key question sentence to further clarify user intention. 

Additionally, the arguments with regards to claim 7 have been considered, have been found persuasive and the rejection has been withdrawn. 

Allowable Subject Matter
Claim 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144